Filed 2/18/22 C.H. v. R.H. CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
  California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                      or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 C.H. et al.,

          Appellants,                                                     E075498

 v.                                                                       (Super. Ct. No. FAMVS1901048)

 R.H.,                                                                    OPINION

          Respondent;

 COUNTY OF SAN BERNARDINO
 CHILD SUPPORT SERVICES,

          Respondent.


         APPEAL from the Superior Court of San Bernardino County. Carlos M. Cabrera,

Judge. Affirmed.

         Law Offices of Valerie Ross and Valerie Ross, for Appellants.

         R.H., in pro. per., for Respondent.

         Rob Bonta, Attorney General, Cheryl L. Feiner, Assistant Attorney General,

Gregory D. Brown, Jennevee H. DeGuzman and Darin L. Wessel, Deputy Attorneys

General, for Respondent County of San Bernardino.


                                                              1
                                             I.

                                    INTRODUCTION

       Ro.H (Mother) and A.I. (Father) are A.R.’s (Minor) biological parents. Mother

left Minor in Ri.H.’s care after her birth. Ri.H. and C.H. have raised Minor together ever

since. They obtained a default parentage judgment declaring them Minor’s parents, but

the trial court later vacated the judgment. Ri.H. and C.H. appeal the trial court’s order

vacating the judgment. We affirm.

                                             II.

                     FACTUAL AND PROCEDURAL BACKGROUND

       Mother gave birth to A.R. in April 2010. Father was incarcerated at the time and

has remained incarcerated since her birth.

       Shortly after Minor was born, Mother left her with Ri.H. for her care. Ri.H. began

dating C.H. a few months later. About a year later, Ri.H. was appointed Minor’s

guardian. Ri.H. and C.H. have since gotten married and have raised A.R. together for

almost all of her life. The San Bernardino County Department of Child Support Services
                 1
(the Department) also has been involved with Minor’s care because she receives public

assistance. Among other things, the Department obtained judgments against Mother and

Father ordering them to pay child support for Minor.




       1
        The Department filed a respondent’s brief as attorneys for the public interest
under Family Code section 17407.

                                             2
       In 2019, Ri.H. and C.H. filed a petition, with Mother as the respondent, to

establish their parentage to Minor under the Uniform Parentage Act (Fam. Code, §§ 7600

et seq.). The petition identified Mother as Minor’s only known biological parent while

noting that the Department was conducting genetic testing on A.I. to determine whether

he was Minor’s biological father. Ri.H. and C.H. served Mother with the petition, but did

not serve Father or the Department.

       The trial court granted the petition and entered a judgment declaring Ri.H. and

C.H. as Minor’s parents. The judgment, which does not mention Father, states that the

proceedings were “[d]efault or uncontested.” It also orders that Minor’s birth certificate

be amended by removing Mother’s name and adding Ri.H. and C.H.’s as Minor’s

parents.

       The Department moved to set aside the judgment, arguing that it was void for lack

of personal jurisdiction over Father and the Department because Ri.H. and C.H. did not

serve them with the petition. The Department also argued the judgment should be set

aside because Ri.H. and C.H. did not follow the appropriate procedures to adopt Minor.

The trial court granted the Department’s motion and vacated the judgment. Ri.H. and

C.H. timely appealed.

                                            III.

                                      DISCUSSION

       Ri.H. and C.H. argue the trial court erroneously vacated the judgment. We

disagree.



                                             3
       “The Family Code requires that all parents . . . be notified of a parentage action in

accordance with the provisions of the Code of Civil Procedure,” which “requires notice

of an action to be effectuated by delivering a ‘copy of the summons and of the complaint

to the person to be served.’ (Code Civ. Proc., § 415.10.).” (Alex R. v. Superior Court

(2016) 248 Cal.App.4th 1, 10; Fam. Code, § 7666 [natural father must be served with

notice of proceeding in which his parental rights may be terminated].) If a party is not

properly served, then the trial court lacks personal jurisdiction over that party. (Ellard v.

Conway (2001) 94 Cal.App.4th 540, 544.)

       Ri.H. and C.H. did not serve Father with a copy of their petition as required under

Family Code section 7666 and Code of Civil Procedure section 415.10. Without citing

any authority, they suggest doing so was unnecessary because Father was not a party “in

the parentage action.”

       But because Father was never served with the petition, the trial court lacked

personal jurisdiction over him. (See Strathvale Holdings v. E.B.H. (2005) 126

Cal.App.4th 1241, 1250.) And because the judgment had the effect of terminating

Father’s parental rights to Minor, the trial court could not enter it without jurisdiction

over him. For that reason alone, we conclude the trial court properly vacated the

judgment as void for lack of jurisdiction, so we need not address the parties’ remaining

arguments. (See ibid.; see also Dill v. Berquist Construction Co. (1994) 24 Cal.App.4th

1426, 1444 [“[A] default judgment entered against a defendant who was not served with

a summons in the manner prescribed by statute is void.”].)



                                              4
                                         IV.

                                   DISPOSITION

     The trial court’s order vacating the judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                             CODRINGTON
                                                                          J.

We concur:


McKINSTER
              Acting P. J.


SLOUGH
                        J.




                                           5